DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li [CN 202977109 U] in view of Tsutsui [JP 11067552 A].
Regarding claim 1, Li discloses a magnetic component (Paragraph 0010, Figure 1), comprising:
a magnetic core (e.g., 4, Paragraph 0008-0010, Fig. 1) comprising at least one core column (e.g., upright portion of 4 shown in Fig. 1); 
a winding (e.g., 1, Paragraph 0008, Fig. 1) wound on the core column and comprising a first coil (e.g., one of coil turns 2 of winding 1) and a second coil (e.g., another one of coil turns 2 of winding 1 adjacent to first) adjacent to the first coil;
a cladding member (e.g., insulation on winding 1, Fig. 1) covered on at least a portion of an external surface of the first coil (e.g., one of coil turns 2).
Li discloses the instant claimed invention discussed above except for a positioning member extending from the cladding member in a direction away from the first coil, positioned in a horizontal position different from that of the first coil, and not covered on the first coil.
Tsutsui discloses a positioning member (e.g., 2b, Abstract, Fig. 6-7) extending from cladding member (e.g., insulating layer 2a) in a direction away from first coil (e.g., ++one of coil turn 3, Fig. 6-7), positioned in a horizontal position different from that of the first coil, and not covered on the first coil (e.g., 2b covered by another coil turn 3 adjacent to first coil turn 3, Abstract, Fig. 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use cladding member with positioning member as taught by Tsutsui to the cladding member of Li to provide the winding of magnetic component with an integrated insulating extension that overlaps the adjacent turn to eliminate the need for another insulating layer to superpose adjacent turn of coil and therefor enhance the manufacturing process.
Regarding claim 2, Tsutsui discloses the cladding member (insulating layer 2a) and the positioning member (e.g., 2b) are each made of an insulating material (Abstract).
Regarding claim 3, Tsutsui discloses the first coil and the second coil are disposed on a same layer of the winding (see Fig. 6-7).
Regarding claim 4, Li discloses the winding (e.g., 1, Fig. 1) has a multilayer structure in which the first coil (e.g., one of coil turns 2 of winding 1) and the second coil (e.g., another one of coil turns 2 of winding 1 adjacent to first) are disposed on adjacent two layers of the winding 1.
Regarding claim 6, Li discloses the cladding member (e.g., insulation covering coil turns 2 of winding 1, Fig.1) has an enclosed structure.
Regarding claim 8, Tsutsui discloses the positioning member 2b has adhesiveness (insulation tape has adhesive, Paragraph 0013, translation).
Regarding claim 9, Li discloses the winding 1 has a multilayer structure (e.g., layers of coil turns 2, Abstract, Fig. 1), and at least one layer of the winding comprises at least one turn of the first coil (e.g., one of coil turns 2 of winding 1) disposed at each end of the winding.
Claim(s) 5, 7, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tsutsui as applied to claim 4 above, and further in view of Smith [U.S. Patent No. 6087922].
Regarding claim 5, Li in view of Tsutsui discloses the instant claimed invention discussed above except for an interlayer tape is disposed between the adjacent two layers of the winding, wherein the positioning member is pressed by the interlayer tape.
Smith discloses an interlayer tape (e.g., 58, column 12, lines 8-12, Fig. 8) disposed between the adjacent two layers of the winding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use interlayer tape disposed between the adjacent two layers of the winding as taught by Smith to the layers of winding of Li in view of Tsutsui so that the positioning member of Tsutsui is pressed by the interlayer tape to secure the position.
Regarding claim 7, Li in view of Tsutsui discloses the instant claimed invention discussed above except for the cladding member has a multilayer structure.
Smith discloses cladding member (e.g., insulation on coil 20, column 7, lines 18-32, Fig. 8) has a multilayer structure (e.g., cladding member has interlayer tape 58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have cladding member having multilayer structure as taught by Smith to the coil structure of Li in view of Tsutsui to provide the coil structure with essential component to keep the coil turns in place during manufacturing process.
Regarding claim 10, Li in view of Tsutsui discloses the instant claimed invention discussed above except for an insulating tape disposed on the first coil to form the cladding member and the positioning member.
Smith discloses an insulating tape (column 8, lines 1-2) disposed on the first coil 20 to form the cladding member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use insulating tape disposed between the adjacent two layers of the winding as taught by Smith to the layers of winding of Li in view of Tsutsui and therefore the same insulating tape for the formation of positioning member of Tsutsui to secure the position of the coil turns in manufacturing.
Regarding claims 11 and 12, Li in view of Tsutsui and further in view of Smith discloses the insulating tape is adhered to the first coil 20 to form the cladding member and the positioning member (as explained in claim 10).
With respect to limitation “the insulating tape adhered to the first coil by pinching or by winding” has been considered but not given any patentable weight.  ''Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'' In re Thorpe, 777 F.2d 695, 698, 227 USPQ964, 966 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed 10 November 2022 have been fully considered but they are moot in view of the new ground(s) of rejection. 
Regarding claim 1, Li discloses a magnetic component (Paragraph 0010, Figure 1), comprising a magnetic core (e.g., 4, Paragraph 0008-0010, Fig. 1) with at least one core column (e.g., upright portion of 4 shown in Fig. 1). A winding (e.g., 1, Paragraph 0008, Fig. 1) wound on the core column and comprising a first coil (e.g., one of coil turns 2 of winding 1) and a second coil (e.g., another one of coil turns 2 of winding 1 adjacent to first) adjacent to the first coil. A cladding member (e.g., insulation on winding 1, Fig. 1) covered on at least a portion of an external surface of the first coil (e.g., one of coil turns 2).
Tsutsui discloses a positioning member (e.g., 2b, Abstract, Fig. 6-7) extending from cladding member (e.g., insulating layer 2a) in a direction away from first coil (e.g., one of coil turn 3, Fig. 6-7), positioned in a horizontal position different from that of the first coil, and not covered on the first coil (e.g., 2b covered by another coil turn 3 adjacent to first coil turn 3, Abstract, Fig. 6-7). It would have been obvious to one having ordinary skill in the art to use cladding member with positioning member as taught by Tsutsui to the cladding member of Li to provide the winding of magnetic component with an integrated insulating extension that overlaps the adjacent turn to eliminate the need for another insulating layer to superpose adjacent turn of coil and therefor enhance the manufacturing process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 8AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837 


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837